Birdsong, Judge.
This case initially came before us as an appeal from a judgment granting appellee’s motion to dismiss an appeal for unreasonable and inexcusable delay in the filing of the transcript. In Baker v. Southern R. Co., 192 Ga. App. 444 (385 SE2d 125), we affirmed the judgment of the trial court, holding that the trial court’s findings were not erroneous, and that appellant had failed to establish that the trial court abused its discretion. In Baker v. Southern R. Co., 260 Ga. 115 (390 SE2d 576), the Supreme Court remanded our judgment with direction, holding that the trial court failed to make a specific finding that the failure to file timely the transcript was caused by appellant Baker and directing that the case be remanded for further action by the trial court in accordance with its opinion. See generally Wagner v. Howell, 257 Ga. 801 (363 SE2d 759) (setting forth the three criteria for dismissal of an appeal for failure timely to file a transcript).
Accordingly, we vacate the judgment of the trial court, and remand the case with direction that the trial court make those specific findings required by the Supreme Court, and thereafter enter those rulings, orders, or judgments deemed appropriate, in the exercise of its sound discretion, and not inconsistent with the holding of the majority of the Supreme Court, 260 Ga. 115, supra.

Judgment vacated and case remanded with direction.


Deen, P. J., and Cooper, J., concur.

Neely & Player, Edgar A. Neely III, Tami L. Brown, William C. Thompson, for appellees.